Exhibit 10.4
SCHWEITZER-MAUDUIT INTERNATIONAL, INC.
OUTSIDE DIRECTORS STOCK PLAN
(Amended and Restated as of February 22, 2007
Effective January 1, 2007)
1. Stock Grant. Subject to the approval of the adoption on by the Board of
Directors (“Board”) of Schweitzer-Mauduit International, Inc. (“Company”) of the
Schweitzer-Mauduit International, Inc. Outside Directors Stock Plan (“Plan”) by
the sole shareholder of the Company, any member of the Board who is not
otherwise actively employed by the Company or any of its subsidiaries or
affiliates (“Outside Director”) shall receive his or her annual retainer fees in
shares of unrestricted common stock of the Company, with any fractional share to
be paid in cash.
2. Administration. This Plan shall be administered by the Board or a Committee
thereof, as appointed from time to time (“Administrator”). The Administrator
shall have discretion to interpret the Plan, including any ambiguities contained
herein, and, subject to its provisions, to make all determinations necessary or
desirable for the Plan’s administration. Any action taken by the Administrator
in the interpretation and administration of the Plan shall be final and binding
in all matters relating to the Plan. The Administrator may authorize any
director, officer, or employee of the Company to assist the Administrator in the
administration of the Plan and to execute documents on behalf of the
Administrator. The Administrator may also delegate to such director, officer, or
employee such other ministerial or administrative duties as deemed appropriate
by the Administrator. No member of the Board or of the Committee serving as
Administrator shall be liable for any act done or omitted to be done by such
member or by any other member in connection with the Plan, except for such
member’s own willful misconduct or as expressly provided by statute.
3. Source of Shares. Shares delivered by the Company to an Outside Director in
accordance with this Plan will be unrestricted shares of common stock of the
Company, which may be either authorized and unissued shares or shares that were
once issued and subsequently reacquired by the Company; provided, however, that
such shares have been registered with the Securities and Exchange Commission;
and provided further, that the total number of shares issued under this Plan
shall not exceed 130,000 absent Board approval.
The Company is under no obligation to establish a fund or reserve in order to
distribute shares under the Plan. The Company has not segregated or earmarked
any shares or any of the Company’s assets for the benefit of an Outside
Director, and the Plan does not, and shall not be construed to, require the
Company to do so. The Outside Director shall have only an unsecured, contractual
right against the Company for the grant hereunder, and such right shall not be
deemed superior to the right of any other creditor.
4. Amount of Compensation to be Paid in Stock. The Outside Director shall
receive payment of his or her annual retainer fees solely in shares of
unrestricted common stock with any fractional share to be paid in cash.
5. Number of Shares and Date of Payment. (a) Any shares due to an Outside
Director under this Plan for a calendar year shall be payable on a quarterly
basis on January 1, April 1, July 1, and October 1. The number of shares to be
distributed to an Outside Director shall be determined by first dividing the
director’s annual retainer fees by four (4) and then dividing such quarterly
quotient by the market value of the common stock of the Company as determined
under subparagraph (b) below, with subsequent distributions base on such
quarterly quotient divided by the market value of the common stock of the
Company as determined under subparagraph (b) below. In no event shall the
payment to an Outside Director under this Plan exceed the annual retainer fee or
portion thereof actually payable to such Outside Director, and the
Administrator, as necessary, shall make such pro rata adjustments to the number
of shares payable to an Outside Director hereunder to reflect any reduction in
his or her annual retainer fee or portion thereof actually payable to the
Outside Director.

 

 



--------------------------------------------------------------------------------



 



  (b)  
For purposes of this Plan, the term “market value” shall have the following
meaning:

 
(1) with respect to common stock of the Company that is issued by the Company,
the closing price of the common stock of the Company, as reported in the New
York Stock Exchange composite transactions, on the date one day prior to the
date of distribution as set forth in (a) above (or the closing price on the
trading day immediately preceding such determination date if the common stock of
the Company is not traded on the date one day prior to the date of
distribution).
   
(2) with respect to common stock of the Company that is purchased on the open
market for distribution hereunder, the actual purchase price paid for such
common stock on the date of purchase.

6. Nontransferability of Rights. During an Outside Director’s lifetime, any
payment under
the Plan shall be made only to the Outside Director or his or her estate. No
amount under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt under the Plan to do so shall be void. No amount under the Plan shall be
subject to the debts, contracts, liabilities, engagements, or torts of an
Outside Director or his or her estate entitled thereto.
7. Rights of Outside Director. Nothing contained in the Plan or with respect to
any grant under the Plan shall interfere with or limit in any way the right of
shareholders of the Company to remove any Outside Director from the Board, nor
confer upon any Outside Director any right to continue on the Board as an
Outside Director.
An Outside Director receiving a grant under the Plan shall become the holder of
record of the shares awarded under the Plan and shall have all of the incidents
of ownership of such shares, including but not limited to the right to vote such
shares and receive cash or other dividends payable with respect to such shares,
upon distribution of such shares to the Outside Director.
8. Taxes. The Outside Director or his or her estate shall be liable for all
taxes on shares issued under the Plan. The Company may make appropriate
arrangements to collect from Outside Directors or withhold shares from
distribution hereunder in amounts necessary to satisfy any withholding
obligation with respect to the issuance of shares under the Plan.

 

 



--------------------------------------------------------------------------------



 



9. Amendment or Termination. The Plan may be wholly or partially amended or
otherwise modified, suspended or terminated by the Board of Directors or by a
committee thereof with the approval of the Board of Directors; provided,
however, that, without the approval of the shareholders of the Company entitled
to vote thereon, no amendment may be made which would, absent such shareholder
approval, disqualify the Plan for coverage under Rule 16b-3, as promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended, as that rule may be amended from time to time; and provided
further that the Plan may not be amended more than once every six (6) months
unless such amendment is made in order to comply with changes to either the
Internal Revenue Code of 1986, as amended, or the Employee Retirement Income
Security Act of 1974, as amended, and the rules thereunder. Notwithstanding the
foregoing, no such amendment or termination shall impair any rights to payments
to which a director may be entitled prior to the effective date of such
amendment or termination.
10. Governing Law. The terms of the Plan shall be governed, construed,
administered, and regulated by the laws of the state of Georgia and applicable
law. In the event that any provision of the Plan shall be determined to be
illegal or invalid for any reason, the other provisions shall continue in full
force and effect as if such illegal provision had never been included herein.
11. Effective Date. Subject to the approval of the adoption by the Board of this
Plan by the sole shareholder of the Company, the Plan shall be effective
January 1, 1996.

 

 